DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant claims “the cover separate”. It is believed Applicants meant “the cover is separate”? Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamasaki (US 2015/0115755) in view of Kabune (US 2016/0036296).
	Regarding claim 1, Yamasaki discloses:
A drive device (title) comprising: 
a motor (abstract); 
a controller (20, Figs 1-5) coaxially disposed with the motor and configured to control the motor (para 23);
a connector part (90) configured to connect to an external connector on an external cable (para  81); and 
a cover (50) configured to cover the controller (20), the cover having an opening (Fig 1) and the cover separate from the connector part (90).
wherein the connector part (90) includes at least two connectors (91,92) that extend and protrude axially through the opening of the cover (50) in a direction of an axis of the motor, and 
wherein the at least two connectors are positioned within an axial silhouette of the motor (Figs 1-5). 

Kabune discloses an apparatus having three connectors (96,97, Fig 5) and wherein a longitudinal axis (16, Fig 3) of a mouth of each of the at least three connectors (96,97, para 151) is angled and oriented differently than a longitudinal axis of a mouth of an adjacent connector (Fig 5), for the purpose wherein drive device is installable in a small installation space.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamasaki to have three connectors and wherein a longitudinal axis of a mouth of each of the at least three connectors is angled and oriented differently than a longitudinal axis of a mouth of an adjacent connector, as Kabune discloses.
The motivation to do so is that it would provide a drive device installable in a small installation space (para 11 of Kabune).

Regarding claim 2/1, Yamasaki discloses further comprising: a fastening member (2, Fig 3) configured to fasten the connector part (90) to the motor at a radial periphery of the connector part, wherein the connector and the fastening member are both positioned within the axial silhouette of the motor (Fig 1). 

Regarding claim 3/1, Yamasaki in view of Kabune discloses the device as discussed above, except wherein the connector includes: a power connector configured 
Kabune teaches wherein the connector includes: a power connector configured to hold a power terminal (96, para 152); a vehicle communication connector (97) configured to hold a vehicle communication terminal; and a torque signal connector configured to hold a torque signal terminal (para 153), for the purpose wherein drive device is installable in a small installation space.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamasaki in view of Kabune to have three connectors and wherein a longitudinal axis of a mouth of each of the at least three connectors is angled and oriented differently than a longitudinal axis of a mouth of an adjacent connector, as Kabune discloses.
The motivation to do so is that it would provide a drive device installable in a small installation space (para 11 of Kabune).


Regarding claim 4/3, Yamasaki in view of Kabune discloses the device as discussed above, except wherein a plurality of power terminals are arranged along a first straight line having a first orientation that bisects the mouth of the power connector, and wherein a plurality of the vehicle communication terminals are arranged along a second straight line having a second orientation that bisects the mouth of the vehicle communication connector, and wherein a plurality of the torque signal terminals are 
Kabune teaches wherein a plurality of power terminals (962, Fig 5, para 152) are arranged along a first straight line having a first orientation that bisects the mouth of the power connector (96), and wherein a plurality of the vehicle communication terminals (972, para 153) are arranged along a second straight line having a second orientation that bisects the mouth of the vehicle communication connector, and wherein a plurality of the torque signal terminals (972, para 153) are arranged along a third straight line having a third orientation that bisects the mouth of the torque signal connector, and wherein the first orientation of the first line is different than the second orientation of the second line and the third orientation of the third line, and wherein the second orientation of the second line is different than the third orientation of the third line, for the purpose wherein drive device is installable in a small installation space.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamasaki in view of Kabune wherein a plurality of power terminals are arranged along a first straight line having a first orientation that bisects the mouth of the power connector, and wherein a plurality of the vehicle communication terminals are arranged along a second straight line having a second orientation that bisects the mouth of the vehicle communication connector, and wherein a plurality of the torque signal terminals are arranged along a third straight line 
The motivation to do so is that it would provide a drive device installable in a small installation space (para 11 of Kabune).


Regarding claim 6/3, Yamasaki in view of Kabune discloses the device as discussed above, except wherein the vehicle communication terminal and the torque signal terminal have a same shape.
Kabune teaches wherein the vehicle communication terminal and the torque signal terminal have a same shape (Fig 5, paras 152-153), for the purpose wherein drive device is installable in a small installation space.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamasaki in view of Kabune wherein the vehicle communication terminal and the torque signal terminal have a same shape, as Kabune discloses.
The motivation to do so is that it would provide a drive device installable in a small installation space (para 11 of Kabune).



Kabune teaches wherein the torque signal connector is positioned above a position of the power connector and a position of the vehicle communication connector when the drive device is installed in a vehicle (Fig 5, paras 152-153), for the purpose wherein drive device is installable in a small installation space.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamasaki in view of Kabune wherein the torque signal connector is positioned above a position of the power connector and a position of the vehicle communication connector when the drive device is installed in a vehicle, as Kabune discloses.
The motivation to do so is that it would provide a drive device installable in a small installation space (para 11 of Kabune).

Regarding claim 8/1, Yamasaki in view of Kabune discloses the device as discussed above, except wherein the at least three connectors are arranged on a circle that surrounds the axis of the motor, and wherein the at least three connectors have a boss for engaging the external connector, wherein the boss protrudes outward from a long side of the mouth of the connector toward a periphery of the drive device.
Kabune teaches wherein the at least three connectors (96,97, Fig 5) are arranged on a circle that surrounds the axis of the motor, and wherein the at least three 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamasaki in view of Kabune wherein the torque signal connector is positioned above a position of the power connector and a position of the vehicle communication connector when the drive device is installed in a vehicle, as Kabune discloses.
The motivation to do so is that it would provide a drive device installable in a small installation space (para 11 of Kabune).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2015/0115755) in view of Kabune (US 2016/0036296), further in view of Yamasaki (US 2017/0294860 – hereinafter Yamasaki ‘860).
Regarding claim 9/1, Yamasaki in view of Kabune discloses the device as discussed above, except wherein a lead wire is configured to extend from a set of winding wires of the motor to the controller and to connect to the controller at a position outside a housing of the motor, and wherein the controller is disposed coaxially to, and fixed to, the connector part, wherein when the controller is fixed to the connector part, the connector part is positioned so to not overlap a connection position of the lead wire to the controller. 

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamasaki in view of Kabune wherein a lead wire is configured to extend from a set of winding wires of the motor to the controller and to connect to the controller at a position outside a housing of the motor, and wherein the controller is disposed coaxially to, and fixed to, the connector part, wherein when the controller is fixed to the connector part, the connector part is positioned so to not overlap a connection position of the lead wire to the controller, as Yamasaki ‘860 teaches.
The motivation to do so is that it would permit one to reduce the wiring space (para 5 of Yamasaki ‘860).

Allowable Subject Matter
Claim 5/3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 5/3 inter alia, the specific limitations of “…wherein the power terminal has an external connection end within the power connector and a substrate connection end configured to connect to a substrate of the controller, the power terminal having at least one bend between the external connection end and the substrate connection end, and wherein the substrate connection end of the power terminal is positioned at a greater radial distance from the axis of the motor than the external connection end of the power terminal, and wherein the vehicle communication terminal has an external connection end within the vehicle communication connector and a substrate connection end configured to connect to the substrate of the controller, the vehicle communication terminal having at least one bend between the external connection end and the substrate connection end, and wherein the substrate connection end of the vehicle communication terminal is positioned at a greater radial distance from the axis of the motor than the external connection end of the vehicle communication terminal, and wherein the torque signal terminal has an external connection end within the torque signal connector and a substrate connection end configured to connect to the substrate of the controller, the torque signal terminal having at least one bend between the external connection end and the substrate connection end, and wherein the substrate connection end of the torque signal terminal is positioned at a greater radial distance from the axis of the motor than the external connection end of the torque signal terminal”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In claim 10, Yamasaki (US 2015/0115755) in discloses A drive device comprising: a motor (abstract), a controller (20, Figs 1-5) coaxially disposed with the motor and configured to control the motor (para 23);
a connector part (90) configured to connect to an external connector on an external cable (para  81); 
a cover (50) configured to cover the controller (20), the cover having an opening (Fig 1) and separate from the connector part (90).
However, neither Yamasaki nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a motor having a first set of winding wires and a second set of winding wires;  
the controller having a first system control unit configured to control power supplied to the first set of winding wires and a second system control unit configured to control power supplied to the second set of winding wires; 
wherein the connector part includes at least four connectors that extend and protrude axially through the opening of the cover in a direction of an axis of the motor, and 
wherein a longitudinal axis of a mouth of each of the at least four connectors is angled and oriented differently than a longitudinal axis of a mouth of an adjacent connector, wherein the at least four connectors are positioned within an axial silhouette of the motor”. 
Claims 11-18 are allowable based on their virtue of depending on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834